                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

 United States of America,                                Criminal No. 3:09-826-05-CMC

                 vs.
                                                            OPINION AND ORDER
 Alfred Outen, III,
                             Defendant.

       This case comes before the court on Defendant’s pro se Motion for Relief Under First Step

Act of 2018. ECF No. 1518. The Federal Public Defender entered the case and filed an additional

motion. ECF No. 1552. The Government filed a Response in Opposition. ECF No. 1546. The

United States Probation Office filed a Sentence Reduction Report indicating Defendant does not

qualify for relief under the Act. ECF No. 1536.

       The court has reviewed the above filings as well as the Superseding Indictment (ECF No.

367), Defendant’s Plea Agreement (ECF No. 618), Transcript of Rule 11 hearing (ECF No. 1635),

and PreSentence Report (“PSR”) (ECF No. 1536-1), and concludes that Defendant is not eligible

for relief under the First Step Act.

                                          BACKGROUND

       It was charged in Count 1 of the Superseding Indictment that Defendant:

       knowingly and intentionally did combine, conspire, agree and have tacit
       understanding with each other and with others, both known and unknown to the
       grand jury, to knowingly, intentionally, and unlawfully possess with intent to
       distribute and to distribute cocaine and cocaine base (commonly known as “crack”
       cocaine), both Schedule II controlled substances, said conspiracy involving 5
       kilograms or more of cocaine, and 50 grams or more of “crack” cocaine, in violation
       of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A); All in
       violation of Title 21, United States Code, Section 846.
ECF No. 367 at 2. Defendant was also charged in Counts 11 (attempt to possess with intent to

distribute 500 grams or more of cocaine), 12 (felon in possession of a firearm), 13 (a violation of

§ 924(c)), 19 (possession with intent to distribute a quantity of cocaine), 20 (possession with intent

to distribute 5 grams or more of cocaine base), and 36-38 (three counts of use of a communication

facility, a telephone, to facilitate the commission of a felony under the Controlled Substances Act).

Id. at 5-11.

          Defendant thereafter entered into a Plea Agreement that provided for a plea to Counts 1

and 13:

          The Defendant agrees to plead guilty to Count 1 and 13 of the Superseding
          Indictment now pending, which charges (1) conspiracy to possess with intent to
          distribute 5 kilograms or more of cocaine and 50 grams or more of “crack” cocaine,
          a violation of Title 21, United States Code, Sections 846, 841(a)(1), and
          841(b)(1)(A); and (2) possession of a firearm during and in connection with a drug
          trafficking crime, a violation of Title 18, United States Code, Section 924(c).

          In order to sustain its burden of proof as to this offense, the Government is required
          to prove the following:

          Count 1

          A. The conspiracy was knowingly and willfully formed and was in existence on or
             about the dates set forth in the Superseding Indictment;
          B. The defendant joined the conspiracy with knowledge of the conspiracy’s
             unlawful purpose; and
          C. The defendant distributed 50 grams of “crack” cocaine and 5 kilograms or more
             of cocaine, agreed to the distribution of those quantities or the distribution of
             those quantities was reasonably foreseeable to and within the scope of the
             defendant’s agreement.




                                                    2
       Possible Penalties for 21 U.S.C. § 846

       A mandatory term of life, a maximum fine of $8 million dollars, a term of
       supervised release of 10 years and a $100.00 special assessment.1

       Count 13

          A. The Defendant was engaged in illegal drug trafficking;
          B. The Defendant possessed a firearm; and
          C. The firearm was connected to and was designed to further the Defendant’s
             drug trafficking in some way.

       Possible Penalties for 18 U.S.C. § 924(c)

       A minimum sentence of five years and a maximum sentence of life to be served
       consecutively to any other sentence, a maximum fine of $250,000, a term of
       supervised release of not more than five years and a $100.00 special assessment.

ECF No. 618 at 1-2.

       At the Rule 11 hearing, the court advised Defendant:

       And in Mr. Outen’s case, you are proposing to plead guilty to two counts, counts
       one and 13. The count one is the full conspiracy, that is, the conspiracy to possess
       with intent to distribute and to distribute five kilos or more of cocaine and 50 grams
       or more of crack. . . . As to the conspiracy charge, I’ve already explained what they
       would have to prove on that to several others. In your instance they would have to
       be able to prove the higher drug amount, that is the 50 grams or more of crack and
       five kilos or more of powder. If they were able to prove that or if you plead guilty
       you will face, because of your prior felony drug convictions, a mandatory term of
       life without parole, a maximum fine of $8 million, a term of supervised release of
       10 years and a $100 special assessment.
       The Defendant: Yes.

ECF No. 1635 at 21-22.




1
  Defendant’s statutory mandatory sentence was enhanced based on three prior felony drug
convictions. 21 U.S.C. § 851; ECF No. 457.
                                            3
       The Government, through FBI Special Agent Michael Stansbury, summarized the evidence

against Defendant, explaining Defendant

       became involved in this conspiracy at least sometime in 2008. Mr. Outen
       specifically with the FBI getting information about his drug trafficking for some
       times from different cooperating defendants. He particularly came to our attention
       on October 20, 2008 when Mr. Outen and Mr. Harvey Rickard attempted to
       purchase one kilogram of cocaine from a confidential informant working for the
       Richland County Sheriff’s Department.
       During the course of that transaction the informant and the sheriff's department
       actually did deliver a kilogram of cocaine to Mr. Outen and Mr. Rickard and Mr.
       Outen and Mr. Rickard brought approximately $23,000 to purchase the cocaine.
       Right after the cocaine was delivered they were then both arrested by deputies.
       Upon the arrest the deputies found Mr. Outen was in possession of a semi-automatic
       pistol in his waist band he actually had during the course of this drug deal that he
       was carrying when they went to buy and buying the kilogram of cocaine, which is
       the basis for count 13 of the indict, 924(c) charge.
       After that Mr. Outen was released on bond. The FBI intercepted some phone calls
       I believe on -- a couple of phone calls on Tarrel Lide's phone between Mr. Outen
       and Mr. Lide involving Mr. Lide obtaining some crack cocaine from Mr. Outen.
       Then we did not hear from Mr. Outen again for some time until the FBI began
       conducting wiretaps over cell phones used by Martin Gomez Jaimez and Israel
       Delgado, who are Mexican suppliers who are defendants before Judge Anderson.
       During the course of that in January we started intercepting phone calls, he began
       getting phone calls from an individual on the phone who was buying half kilogram
       and kilogram quantities of cocaine and going by the name of Cheese. Ultimately
       through the investigation we figured out, determined Cheese in fact was Mr. Outen.
       We actually followed him on least one occasion when he went over to buy some
       cocaine from Mr. Martin Gomez Jaimez and then took it back to the apartment
       complex in Columbia where Mr. Outen would frequently go.
       We intercepted numerous wire calls between Mr. Outen and Israel Delgado and
       also Martin Gomez Jaimez, who are two separate Mexican suppliers who at one
       time began working together and had split and Mr. Alfred Alvarez was going to
       both of them to get half kilo and kilo quantities of cocaine that he would come back
       and convert most of it into crack cocaine and sell it.
       Then our wiretaps stopped March 27, 2009 when we arrested several of the
       individuals of the suppliers of that group. Mr. Outen continued to deal in cocaine.
       However who his supplier was at that time I did not specifically know.
       On April 10, 2009 Mr. Outen and an unindicted codefendant Emanuel Patrick ran
       from the Richland County Sheriff's Department in a high speed chase. Ultimately
                                                4
       Mr. Outen was apprehended and found in possession of 118 grams of powder
       cocaine. Mr. Outen was again released on bond. He was released on bond from the
       kilo reversal. Mr. Outen continued to sell drugs with several of the people involved
       in this indictment, including Ricardo Simmons, Franklin Tucker and others.
       Then on July 29, 2009 there was a bench warrant out for Mr. Outen's arrest.
       Richland County narcotics agents and deputies attempted to stop him. Again Mr.
       Outen fled and another high speed chase ensued. He jumped out of the car and ran
       and the K9 did bite him to get him to stop. When he stopped they saw him throw
       down and recovered approximately 49 grams of crack cocaine. After that point in
       time Mr. Outen has been in jail ever since until indicted on this federal charge.
       During the course of this conspiracy Mr. Outen himself distributed well over 50
       grams of crack cocaine. He did receive and obtain at least five kilograms of powder
       cocaine during the course of the conspiracy based on the cocaine he was obtaining
       from his Mexican suppliers. However, even if he believes it was not a total of five
       kilograms he himself, it was definitely reasonably foreseeable for him to believe it
       was because the Mexicans he was dealing with were getting over five kilos of
       cocaine, get five, ten and 20 kilograms of cocaine at a time and he contacted them
       on numerous occasions and knew how much cocaine he was getting. So we do
       believe the evidence supports that he did himself distribute more than five. But in
       the event that it doesn't support that it was reasonably foreseeable to him during the
       course of this conspiracy that it was more than five kilograms of cocaine.

Id. at 37-41.

       Thereafter the court inquired of Defendant as follows:

       The court: The first thing I’m going to ask you is do you admit that you were
       involved in this drug conspiracy?
       The Defendant: Yes, ma’am.
       The court: So you were a coconspirator.
       The Defendant: Yes, ma’am.
       The court: Okay. Do you admit that you knew it was an unlawful conspiracy?
       Defendant: Yes, ma’am.
       The court: And do you admit that during the course of your involvement you
       personally distributed 50 grams or more of crack?
       The Defendant: Yes, ma’am.
       The court: And do you admit that it was reasonably foreseeable to you that others
       who were in the conspiracy would distribute five kilos or more of cocaine?
       The Defendant: Not with the issue of that, right. Just because every time I call that
       supplier he supplied me with what I wanted doesn’t mean that I knew that he had
       more than five kilos.
                                                 5
       The court: Okay.
       The Defendant: I didn’t know that – I never seen those people with five kilos.
       The court: I understand.
       The Defendant: Every time I called them they had what I wanted.
       The court: Right.
       The Defendant: How can he say that I knew that they have more than five kilos? I
       didn’t know the shipments they were getting. I didn’t know what they was getting.
       The court: We’re not talking about actual knowledge here, Mr. Outen. We’re
       talking about what would be reasonably foreseeable for you to understand. If you
       on more than one occasion called people and you can order up to a kilo here and a
       kilo there, and the kilos that you ordered don’t in your view total five, okay? but
       you understand that you are not their only customer?
       The Defendant: Right.
       The court: So they have got to be selling other kilos to other people. It’s reasonably
       foreseeable to you they are doing so. Then is it reasonably foreseeable to you that
       over the course of this conspiracy that other people involved in the conspiracy dealt
       in over five kilos of powder? That’s all we’re asking you.
       The Defendant: Yes.
       The court: Okay. Do you understand that?
       The Defendant: Yes.
       ...
       The court: All right. Then how do you wish to plead to count one and count 13 of
       the superseding indictment, not guilty or guilty?
       The Defendant: Guilty.

Id. at 41-43.

                                           ANALYSIS

       Under the First Step Act, the court may impose a reduced sentence only if it previously

imposed a sentence for a “covered offense” – i.e., a “violation of a federal criminal statute, the

statutory penalties for which were modified by section 2 or 3 of the Fair Sentencing Act of 2010,

. . . that was committed before August 3, 2010.” Because sections 2 and 3 of the Fair Sentencing

Act have no effect on the statutory penalty for Defendant’s offense of conspiring to possess with

intent to distribute both five kilograms or more of cocaine and 50 grams or more of cocaine base,

                                                 6
a violation of 21 U.S.C. §§ 846, 841 (b)(1)(A), Count 1 is not a covered offense eligible for First

Step Act relief. Section 2 of the Fair Sentencing Act amended the threshold cocaine base amounts

triggering §§841(b)(1)(A) and (B)’s penalties, amending § 841(b)(1)(A)(iii) “by striking ’50

grams’ and inserting ‘280 grams,’” and amending § 841(b)(1)(B)(iii) “by striking ‘5 grams’ and

inserting ’28 grams.”” Fair Sentencing Act, § 2, Pub. L. No. 111-220, 124 Stat. 2372. Section 3

of the Fair Sentencing Act eliminated the mandatory minimum sentence for simple possession.

Fair Sentencing Act, § 3, Pub. L. No. 111-220, 124 Stat. 2372. Neither section altered the statutory

penalties for offenses involving powder cocaine.

       Both before and after the effective date of sections 2 and 3 of the Fair Sentencing Act, the

statutory penalty for Defendant’s offense of conviction in Count 1 is Life imprisonment pursuant

to 21 U.S.C. §§ 846, 841(b)(1)(A), and 851. Regardless of whether Defendant’s cocaine base

amount still triggers his original statutory penalty range, five kilograms or more of powder cocaine

does.2 The statutory penalty for conspiracy to distribute five kilograms or more of cocaine given

Defendant’s prior felony drug convictions remains Life imprisonment.

       Congress, in enacting § 404 of the First Step Act in 2018, was concerned about a particular

class of defendants – those whose statutory penalties for cocaine base would have been lower but

for the fortuity they were sentenced before August 3, 2010, and therefore could not take advantage

of the Fair Sentencing Act. See Dorsey v. United States, 567 U.S. 260, 264 (2012) (concluding




2
 The Fair Sentencing Act could have retroactively decriminalized cocaine base but even that
would have had no effect on Defendant’s statutory penalty.
                                               7
the Fair Sentencing Act’s more lenient penalty provisions apply to defendants sentenced after

August 3, 2010, whether or not their crimes were committed before that date). Defendants

sentenced today for the same offense Defendant committed face the same statutory penalty range

Defendant faced. Granting Defendant a sentence unavailable to defendants charged and sentenced

today would turn the First Step Act’s goal on its head.

       The court denies Defendant’s motion. The record reflects Defendant agreed to plead guilty

and did plead guilty to conspiracy to distribute five kilograms or more of cocaine and 50 grams or

more of cocaine base. He admitted he distributed 50 grams or more of cocaine base during the

conspiracy, and that he agreed it was reasonably foreseeable to him that others in the conspiracy

were selling over five kilograms of cocaine. ECF No. 1635 at 42. His statutory penalty was not

therefore controlled by his guilty plea to conspiracy involving 50 grams or more of cocaine base.

Because he also admitted guilt to conspiracy to distribute five kilograms or more of cocaine, his

statutory penalty range was Life imprisonment, independent of the penalty applicable to

conspiracy to distribute cocaine base.3



3
  United States v. Juan Mendoza, __ F. App’x __, 2019 WL 4051965, at *1, (4th Cir. Aug. 28,
2019) (affirming district court’s denial of First Step Act motion where defendant pled guilty to
conspiracy to distribute 5 kilograms or more of cocaine, 50 grams or more of cocaine base, and a
quantity of marijuana), aff’g 2019 WL 1593998 (D.S.C. Apr. 15, 2019); United States v.
Westbrook, __ F. App’x __, 2019 WL 3991466, at *1 (4th Cir. Aug. 23, 2019) (affirming district
court’s denial of First Step Act motion where defendant pled guilty to conspiracy with intent to
distribute 5 kilograms or more of cocaine and 50 grams or more of cocaine base), aff’g 2019 WL
1542571 (D.S.C. April 9, 2019); United States v. Spencer, Cr. No. 07-174, 2019 WL 3369794, at
*2 (D. Minn. July 26, 2019) (“Because the statutory penalties for Spencer’s powder cocaine
offenses in Counts 1 and 4 were not modified by the Fair Sentencing Act, the offenses are not

                                                8
       The intent of the First Step Act’s cocaine base penalty changes was to provide Fair

Sentencing Act relief to those whose statutory range was driven by cocaine base disparities before

the passage of the Fair Sentencing Act. Persons whose statutory ranges were not affected by such

disparities are not eligible for relief. That is what happened here.

       Accordingly, for reasons set forth above, Defendant’s Motions for Relief Under First Step

Act (ECF Nos. 1518, 1552) are denied.

       IT IS SO ORDERED.

                                                              s/Cameron McGowan Currie
                                                              CAMERON MCGOWAN CURRIE
                                                              Senior United States District Judge
Columbia, South Carolina
October 21, 2019




“covered offenses” under the First Step Act.”); United States v. Smith, No. 8:02-cr-448, 2019 WL
2330482, at *1 (M.D. Fla. May 31, 2019); United States v. Jones, Cr. No. 94-0067, 2019 WL
1560879, at *2 S.D. Ala. April 9, 2019). But see United States v. Medina, No. 3:05-cv-58, 2019
WL 3766392, at * 2 (D. Conn. Aug. 8, 2019); United States v. Mack, Crim. No. 00-323, 2019 WL
3297495, at *11-13 (D.N.J. July 23, 2019).
                                                9
